TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 16, 2014



                                       NO. 03-12-00664-CV


                                 Ernest E. Figari, Jr., Appellant

                                                  v.

                   Travelers Indemnity Company of Connecticut, Appellee




            APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on September 6, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay

all costs relating to this appeal, both in this Court and the court below.